Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in three misbehavior reports with violating various prison disciplinary rules, including possession of narcotics. At a tier III disciplinary hearing covering all of the reports, petitioner pleaded guilty to all charges. He was thereafter found guilty as charged, and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. Petitioner is precluded from challenging the sufficiency of the evidence supporting the determination of guilt in light of his guilty pleas to all charges (see Matter of Tingling v Fischer, 108 AD3d 989, 990 [2013]; Matter of Perez v Bezio, 98 AD3d 1148, 1149 [2012]). Further, his claims that the proper testing procedures were not followed in determining that he possessed narcotics are irrelevant due to his guilty pleas (see Matter of Tingling v Fischer, 108 AD3d at 990). Finally, petitioner’s claim that he was not provided adequate employee assistance is unpreserved for our review, inasmuch as he did not raise it at the hearing (see Abrams v Fischer, 109 AD3d 1030, 1031 [2013]; Matter of Fordham v Lee, 96 AD3d 1243, 1243-1244 [2012]) and in his administrative appeal (see Matter of Cagle v Fischer, 108 AD3d 913, 913 [2013]; Matter of Harris v Selsky, 9 AD3d 695, 696 [2004]). Petitioner’s remaining claims either have not been preserved for our review or are lacking in merit.
Peters, PJ., Lahtinen, Stein, Rose and Devine, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.